Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 William Bradley Lentz, Beverly Lentz,                  Appeal from the County Court at Law No. 3
 Jason Lentz, M.D., and Rebecca                         of Smith County, Texas (Tr. Ct. No. 67732-
 Vanlandingham, Appellants                              B). Memorandum Opinion delivered by
                                                        Justice Moseley, Chief Justice Morriss and
 No. 06-18-00008-CV         v.                          Justice Burgess participating.

 Mewbourne Oil Company and Mewbourne
 Holdings, Inc., Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED OCTOBER 29, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk